46 F.Supp.2d 1051 (1999)
CARNATION ENTERPRISES P. LTD., et al., Plaintiffs,
v.
UNITED STATES, Defendant.
Slip Op. 99-31. Court No. 91-11-00826.
United States Court of International Trade.
April 1, 1999.

JUDGMENT ORDER
DiCARLO, Senior Judge.
The United States Department of Commerce submitted its Results of Redetermination in accordance with this Court's Remand order of May 13, 1994, in the case of Carnation Enterprises Ltd., et al. v. United *1052 States, Consolidated Court No. 91-11-00826. The Department of Commerce requested this remand pursuant to the remand from the Court in Creswell Trading Company, Inc., et al. v. United States, Consol. Court No. 91-01-00012, Slip Op. 98-87. In its Redetermination of the 1989 administrative review, Commerce recalculated the company-specific subsidy rates by revising the rates relating to India's International Price Reimbursement Scheme (IPRS). The new company-specific and all others rates applicable to the 1989 period of review are as follows:


Carnation Enterprises Pvt. Ltd.    16.10%
UMA Iron & Steel Co.               16.22%
Govind Steel                       20.36%
Tirupati                           20.36%
Ragunath Prasad Phoolchand         20.36%
All Others                          2.50%

These rates have been stipulated to and accepted by all parties to this action.
The Court having reviewed the Redetermination Results, Commerce having complied with the Court's Remand, and the parties having stipulated to the new rates, it is hereby.
ORDERED that the Redetermination Results are affirmed; and it is further.
ORDERED that the rates listed above shall become the new rates for the 1989 period, and it is further.
ORDERED that, as the parties have stipulated that they will not litigate any other issues, this action is dismissed.